DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Claim Objections
Claims 1-6 and 11-27 are objected to because of the following informalities: 
in claim 1 lines 6-7, “from an inboard of the vehicle seat to outboard of the vehicle seat” should be --from an outboard of the vehicle seat to inboard of the vehicle seat--;
in claim 15 lines 6-7, “from an inboard of the vehicle seat to outboard of the vehicle seat” should be --from an outboard of the vehicle seat to inboard of the vehicle seat--; 
in claim 21 line 4, “at least one tether” should be --the at least one tether--;
in claim 21 line 5, “a connection” should be --the connection--;
in claim 23 line 2, “a seat base” should be --the seat base--; 
in claim 24 line 3, “at least one tether” should be --the at least one tether--.  
Appropriate correction is required.
Claims 2-6, 11-14, 16-20, 22, and 25-27 are also objected to for the same reason(s) above due to their dependency from at least claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 does not further limit claim 1 from which claim 2 depends. Examiner suggests canceling claim 2. 
Claim 3 is inconsistent with claim 1 from which claim 3 depends. Therefore, claim 3 is rendered indefinite. Examiner suggests canceling claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15, 21-23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (DE 10 2013 015 312 A1) in view of Rickenbach et al. (U.S. Patent 10,336,283 B2), previously cited by examiner.
Regarding claims 1, 2, 14, 21-23, and 26, Krause et al. (Fig. 1) discloses a restraint system 1 for helping to protect an occupant 12 of a vehicle 10 having a roof 13 and a cabin with a seat 11 for the occupant 12, comprising: 
an airbag 2 having a stored condition within a seat base 11.1 of the vehicle seat 11 and being inflatable to a deployed condition extending across the width of the seat 11 in front of the occupant 12 from an inboard of the vehicle seat to outboard of the vehicle seat, wherein the airbag 2 is configured to utilize the vehicle seat 11 as a reaction surface for restraining the movement of the airbag 2 in response to occupant penetration into the airbag 2 (the airbag being fixed to the seat is configured to utilize the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration into the airbag);
(claim 2) wherein the airbag 2 is positioned in a base 11.1 of the seat 11;
(claim 21) wherein the airbag 2 is a component of an airbag module 1 that is installed in the vehicle seat 11, the airbag being connected to the vehicle seat via a connection to the airbag module;
(claim 22) wherein the airbag 2 has a lower end portion connected to the seat 11 via the airbag module and an upper end portion;
(claim 23) wherein the lower end portion is connected to a seat base 11.1 of the vehicle seat 11;
(claim 26) wherein the airbag 2 is configured to be free from reliance on vehicle structure positioned forward of the vehicle seat 11 as a reaction surface. 
But Krause et al. does not specifically disclose 
(claim 1) at least one tether having a first end connected to the airbag and a second end connected to a seatback of the vehicle seat, the at least one tether being configured to transmit the energy of the occupant penetrating the airbag to the vehicle seatback;
(claim 14) further comprising: a sensor for sensing the occurrence of an event for which deployment of the airbag is desired and producing a signal indicative thereof; and a controller connected to the sensor and, in response to receiving the signal, actuating an inflator to inflate the airbag to the deployed condition;
(claim 21) wherein the restraint system further comprises at least one tether having a first end connected to the airbag remotely from a connection to the airbag module and an opposite second end connected to the vehicle seat remotely from the airbag module;
(claim 22) wherein the airbag 2 has an upper end portion connected to the seat via the at least one tether;
(claim 23) the at least one tether is connected to a seatback of the vehicle seat; 
Rickenbach et al. (at least Figs. 1-12) discloses that it is known in the art to provide a restraint system, 
(claim 1) comprising at least one tether 670, 870, 1170A, 1170B having a first end connected to an airbag 650, 850, 1150 and a second end connected to a seatback of a vehicle seat 20 (via pretensioners 680, 1180; at least column 8 lines 4-16, column 10 lines 26-31, Figs. 6, 8, 11), the at least one tether being configured to transmit the energy of the occupant penetrating the airbag to the vehicle seatback (the at least one tether being connected to the vehicle seatback is configured to transmit the energy of the occupant penetrating the airbag to the vehicle seatback);
(claim 14) further comprising: a sensor 110, 115, 1210, 1215 for sensing the occurrence of an event for which deployment of the airbag 150, 650, 850, 1150 is desired and producing a signal indicative thereof; and a controller 120, 125, 130, 1220, 1225, 1230 connected to the sensor and, in response to receiving the signal, actuating an inflator 160, 660, 860 to inflate the airbag 150, 650, 850 to the deployed condition;
(claim 21) wherein the restraint system further comprises at least one tether 670, 1170A, 1170B having a first end connected to the airbag remotely from a connection to the airbag module and an opposite second end connected to the vehicle seat 20 remotely from the airbag module (at least Figs. 6, 11);
(claim 22) wherein the airbag 650, 850, 1150 has an upper end portion connected to the seat 20 via the at least one tether 670, 1170A, 1170B (at least Figs. 6, 11);
(claim 23) the at least one tether 670, 1170A, 1170B is connected to a seatback of the vehicle seat 20 (at least Figs. 6, 11). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the restraint system of Krause et al. with the at least one tether, a sensor, and a controller according to the teachings of Rickenbach et al., in order to achieve the desirable results of 1) transmitting energy of the occupant penetrating the airbag to the vehicle seatback; 2) sensing the occurrence of an event for which deployment of the airbag is desired and producing a signal indicative thereof; and in response to receiving a signal from the sensor, actuating an inflator to inflate the airbag to the deployed condition.
Regarding claim 15 and 27, Krause et al. (Fig. 1) discloses (claim 15) a restraint system 1 for helping to protect an occupant 12 of a vehicle 10 having a roof 13 and a cabin with a seat 11 for the occupant 12, comprising: 
an airbag 2 having a stored condition within a base 11.1 of the vehicle seat 11 and being inflatable to deploy laterally in the cabin to a deployed condition extending across the width of the seat 11 in front of the occupant 12 from an inboard of the vehicle seat to outboard of the vehicle seat, 
(claim 27) wherein the airbag 2 is configured to be free from reliance on vehicle structure positioned forward of the vehicle seat 11 as a reaction surface. 
But Krause et al. does not specifically disclose (claim 15) first and second tethers each having a first end connected to the airbag and a second end connected to the vehicle seat behind the occupant, the first and second tethers being configured to transmit the energy of an occupant penetrating the airbag to the vehicle seat such that the airbag utilizes the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration.  
Rickenbach et al. (at least Figs. 1-12) discloses that it is known in the art to provide a restraint system, comprising: 
an airbag 1150; and 
first 1170A and second 1170B tethers each having a first end connected to the airbag 1150 and a second end connected to the vehicle seat (via pretensioner 1180; at least column 10 lines 17-38, Fig. 11) behind the occupant, the first and second tethers being configured to transmit the energy of an occupant penetrating the airbag to the vehicle seat such that the airbag utilizes the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration (the first and second tethers connected to the vehicle seatback is configured to transmit the energy of the occupant penetrating the airbag to the vehicle seatback; Fig. 11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the restraint system of Krause et al. with the first and second tethers according to the teachings of Rickenbach et al., in order to achieve the desirable result of transmitting energy of the occupant penetrating the airbag to the vehicle seatback such that the airbag utilizes the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration.
Claims 5, 6, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (DE 10 2013 015 312 A1) in view of Rickenbach et al. (U.S. Patent 10,336,283 B2) as applied to claim 1 above, and further in view of Garnier et al. (U.S. Patent 10,870,408 B2), previously cited by examiner.
Regarding claims 5, 6, 24, and 25, the combination of Krause et al. and Rickenbach et al. discloses the claimed invention, (claims 5 & 6) wherein the at least one tether 1170A, 1170B comprises first and second tethers 1170A, 1170B each having a first end connected to the airbag 1150 and a second end connected to the vehicle seat 20 behind the vehicle occupant; (claim 24) wherein the lower end portion is connected to a first lateral side of the vehicle seat 11; and (claim 25) wherein the at least one tether 670, 1170A, 1170B is connected to the vehicle seat 20 behind the seated occupant (at least Fig. 11). But the combination of Krause et al. and Rickenbach et al. does not specifically disclose (claim 5) first and second tethers each having a second end connected to the vehicle seat on opposite lateral sides of the vehicle seat; (claim 24) wherein at least one tether is connected to an opposite lateral side of the vehicle seat.  
Garnier et al. (Figs. 1-5) discloses a restraint system 10, (claim 5) wherein first 40 and second 50, 60 tethers each having a first end 42, 52, 62 connected to an airbag 30 and a second end 44, 54, 64 connected to a vehicle seat 20 behind the vehicle occupant on opposite lateral sides 26, 28 of the vehicle seat 20; (claim 24) wherein at least one tether is connected to an opposite lateral side of the vehicle seat in order to 1) hold the inflated airbag 30 in the intended position and absorb the strong forces which arise when an occupant is pressed into the airbag by forces arising in a side impact; 2) ensure that the inflated airbag is reliably and stably attached to the seat frame and is held in the intended position, further ensuring reliability of the airbag; and 3) absorb the force applied by the occupant to the airbag and direct said force to both lateral sides of the vehicle seat (at least Figs. 1-5; column 10 lines 33-column 12 lines 20; column 13 lines 1-16). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the restraint system of the combination of Krause et al. and Rickenbach et al. as modified above such that first and second tethers each have a second end connected to the vehicle seat on opposite lateral sides of the vehicle seat; and wherein at least one tether is connected to an opposite lateral side of the vehicle seat according to the teachings of Garnier et al., in order to achieve the desirable results of 1) holding the inflated airbag 30 in the intended position and absorbing the strong forces which arise when an occupant is pressed into the airbag by forces arising in a side impact; 2) ensuring that the inflated airbag is reliably and stably attached to the seat frame and is held in the intended position, further ensuring reliability of the airbag; and 3) absorbing the force applied by the occupant to the airbag and directing said force to both lateral sides of the vehicle seat.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (DE 10 2013 015 312 A1) in view of Rickenbach et al. (U.S. Patent 10,336,283 B2) as applied to claim 1 above, and further in view of Hicken et al. (U.S. Patent 8,882,138 B1), previously cited by applicant.
Regarding claim 13, the combination of Krause et al. and Rickenbach et al. as modified above discloses an airbag module comprising the restraint system of claim 1 and further comprising an inflator for providing inflation fluid for inflating the airbag 2 but does not specifically disclose a housing configured to be mounted in the vehicle seat 11. Hicken et al. (Figs. 1A-2) discloses that it is known in the art to provide an airbag module 100 comprising a housing 114 configured to be mounted in the vehicle seat 62 to house an undeployed airbag 110 and an inflator 112 (at least Figs. 1A-2; column 5 lines 10-30). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the airbag module of the combination of Krause et al. and Rickenbach et al. as modified above with the housing according to the teachings of Hicken et al., in order to achieve the result of housing an undeployed airbag and an inflator.

Allowable Subject Matter
Claims 4, 11, 12, and 16-20 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-10 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614